Citation Nr: 1719540	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  08-31 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1973 to July 1975 with additional periods of service with the Army National Guard from May 1975 to May 1982.  The Veteran received the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

Pursuant to the Veteran's request, a hearing before a Veterans Law Judge was scheduled for July 2014.  He did not appear.  The request is thus deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

The Board has previously remanded the issue on appeal for additional development in September 2013, August 2014, and February 2016.  As discussed below, there has not been substantial compliance with the February 2016 remand instructions, so the matter must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

In March 2017, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2016).  

The Board acknowledges that the Veteran has filed a Notice of Disagreement on the issues of entitlement to service connection for stomach problems; entitlement to service connection for esophageal achalasia status post laparoscopic Heller myotomy; entitlement to an earlier effective date for the grant of service connection for tinnitus; and entitlement to a higher evaluation for tinnitus.  While it would be appropriate to remand the service connection, higher evaluation, and effective date claims for issuance of a statement of the case under Manlincon v. West, 12 Vet. App. 238 (1999), a review of the record reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran was afforded multiple VA opinions to determine the nature and etiology of his current bilateral hearing loss.  In its August 2014 remand, the Board found that the August 2011 VA opinion was inadequate, because the examiner's opinion, that the Veteran's bilateral hearing loss was less likely than not the result of noise exposure sustained during military service, was based solely on the finding that the Veteran had normal hearing during service.  Furthermore, the Board determined that the examiner had not addressed the lay assertions of the Veteran and his wife that he had hearing loss symptoms since service and that he was exposed to noise both during active service and during his National Guard service.  Then, in an October 2014 VA opinion, the examiner found that it was not likely that the Veteran's current hearing loss began during military service, because despite the Veteran assertions of onset and continuity of symptomatology since service, the Veteran's service medical records showed normal hearing.  The Board finds that the October 2014 VA examiner provided essentially the same opinion, that the Board, in its August 2014 remand, had already deemed to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The U.S. Court of Appeals for Veterans Claims has held that, even though disabling hearing loss may not be demonstrated at the time of separation from service, a Veteran may nevertheless establish his entitlement to service connection for a current hearing loss disability by having evidence that the current disability is related to his military service and not the result of intervening or other unrelated factors or causes.  See Hensley v. Brown, 5 Vet. App. at 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In its February 2016 remand, the Board directed the VA examiner to provide an etiological opinion, where the examiner was asked to presume that the Veteran was exposed to acoustic trauma due to his military occupational specialty (MOS), as a rough terrain forklift and loader operator, which was found to be analogous to those listed in the Department of Defense Duty to MOS Noise Exposure Listing.  In an August 2016 VA opinion, the examiner determined that because the Veteran's hearing was within normal limits at induction and separation and that a comparison of those examinations showed no significant change in hearing, it was less likely than not that the Veteran's current bilateral hearing loss was caused by or a result of his military service.  Once again, the examiner relied solely on the lack of evidence of hearing loss during service and failed to discuss the Veteran's in-service noise exposure or his history of post-service occupational and recreational noise exposure.  Furthermore, the examiner ignored the lay assertions made by the Veteran and his wife concerning his history of hearing loss symptoms since service.  Accordingly, the Board finds that the August 2016 VA examiner's opinion is both inadequate and did not substantially comply with the February 2016 remand instructions, thus another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding VA treatment records for his bilateral hearing loss that are not currently of record.  

2.  Obtain an addendum VA opinion from a different examiner than the August 2016 VA examiner.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following:  

Is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss is etiologically related to his presumed hazardous in-service noise exposure during service?  

In providing the above opinion, the examiner must consider and address that the Veteran has been service-connected for tinnitus based on his in-service hazardous noise exposure.  

To the extent that the examiner finds that the Veteran's hearing was normal during military service, the examiner must opine as to whether any post-service noise exposure or any other factor caused the Veteran's current bilateral hearing loss.  

Moreover, the examiner must consider the competent lay statements regarding the onset and continuity of the Veteran's bilateral hearing loss symptoms.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




